          Case 3:21-cr-02333-W Document 20 Filed 08/23/21 PageID.46 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                                                        Case No. 21CR2333-W

                                       Plaintiff,
                      vs.
                                                        JUDGMENT AND ORDER
                                                        OF DISMISSAL
TANIA ALVAREZ ( 1)


                                    Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

      the Court has dismissed the case for unnecessary delay; or

X     the Court has granted the motion of the Government for dismissal, without prejudice; or

      the Court has granted the motion of the defendant for a judgment of acquittal; or
      a jury has been waived, and the Court has found the defendant not guilty; or

      the jury has returned its verdict, finding the defendant not guilty;

X     of the offense as charged in the Information:

      21 U.S.C. 952 and 960 - Importation of Cocaine


            IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.

 Dated:

                                                    Hon. THOMA.S"J. WHELAN
                                                    United States District Judge
